UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
BACKOFF, LLC, ET AL. CASE NO. 2:18-CV~00494
VERSUS JUDGE RGBERT R. SUMMERHAYS
SAMOCO OIL TO()LS, INC. MAGISTRATE JUDGE KAY
JUDGMENT

This matter Was referred to United States Magistrate Judge Kathieen Kay for report and
recommendation After a de novo review of the record, and consideration of objections filed, this
Court concludes that the Magistrate Judge’s report and recommendation [Doc. No. 27] is correct
and adopts the findings and conclusions therein as its oWn. Accordingly,

IT IS ()RDERED, ADJUDGED, AND DECREED that the Motion to Dismiss [Doc. No.
ll], filed by Defendant Samco Oil Tools, lnc. is hereby GRANTED, and this suit for declaratory
relief brought by Backoff, LLC and NuTec, Inc. is hereby DISMISSED WITHOU'I`
PREJUDICE for lack of subject matter jurisdiction, consistent With the report and

recommendation

THUS DONE in Chambers on this @CP' day ofNovernber, 2018.

 

 

 

